DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 5, 9, 11, 12, and 14-16 are pending in this application. Claims 2, 3, 6-8, 10, 13, and 17-20 have been cancelled. Claims 1, 4, 5, 9, 11, 12, and 14-16 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed January 22, 2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9, 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vaningelgem et al (Applied and Environmental Microbiology), Almiron-Roig et al (Microbiology), or DeVuyst et al (International Dairy Journal) for the reasons set forth in rejecting the claims in the last Office action.  
Vaningelgem et al disclose heteropolysaccharides substantially composed of the monosaccharides glucose, galactose, rhamnose and N-acetylgalactosamine, having a molecular weight of 100 kDa to 10,000 kDa (see Tables 4 and 3: ST 113 and 534b).  The ratio corresponds to the values according to present claims 2 and 3 (compound 534b).  The disclosure of Vaningelgem et al is also considered to fall within the definition of the claimed subject-matter, since it is not apparent, why the Streptococcus thermophilus according to present claims are different from those disclosed in Vaningelgem et al.  Vaningelgem et al furthermore disclose the production of a fermented milk product (p. 902, col. 2).
Almiron-Roig et al disclose the heteropolysaccharides from Streptococcus thermophilus NCFB 2393 (p. 2795, column 1). 
DeVuyst et al also disclose the heteropolysaccharides from Streptococcus thermophilus NCFB 2393 (Table 1).
The claims appear to differ as to the specific recitation of monosaccharide percents.
Streptococcus thermophilus as is claimed.  
It is further noted that once the art recognizes the use of heteropolysaccharides, the use and manipulation of monosaccharide percents would be expected and obvious.
All of the claim limitations have been considered.

Response to Arguments
Applicant's arguments filed January 22, 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach a strain that produces a heteropolysaccharide having a molecular weight of 500 to 1500 kDa and comprising a repeating unit whereby the repeating unit is a pentasaccharide as claimed and that there is no motivation to combine the references. 
As set forth above, Vaningelgem et al disclose heteropolysaccharides substantially composed of the monosaccharides glucose, galactose, rhamnose and N-acetylgalactosamine, having a molecular weight of 100 kDa to 10,000 kDa (see Tables 4 and 3: ST 113 and 534b) in the production of a fermented milk product (p. 902, col. 2).  Almiron-Roig et al disclose the heteropolysaccharides from Streptococcus thermophilus NCFB 2393 (p. 2795, column 1).  DeVuyst et al also disclose the heteropolysaccharides from Streptococcus thermophilus NCFB 2393 (Table 1).
It is repeated that once the art recognizes the use of heteropolysaccharides, then the use and manipulation of monosaccharide percents would be expected, obvious, and well-within the skill of the art.  In the absence of unexpected results, Applicant is using known components for their art-recognized function to obtain no more than expected results.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art is directed to the conventional use of heteropolysaccharides.
It is repeated that the declaration under 37 CFR 1.132 filed July 10, 2018 is insufficient to overcome the rejection of claims based upon 35 USC § 103 as set forth in the last Office action for the following reasons.
1) The showing is not commensurate in scope with the broadest claim.  The showing does not teach the claimed heteropolysaccharide.  Applicant claims 500 kDa to 1500kDa but this range is not specifically addressed.  It is not clear how MW of 600 kDa and 790 kDa represent the claimed invention.
2) Applicant broadly claims Streptococcus thermophilus where the showing is specific for Streptococcus salivarius thermophilus SD65008.  Applicant does not address the selection of Streptococcus salivarius thermophilus SD65008 as representative of Streptococcus thermophilus.

In the absence of a showing to the contrary, it is not apparent why the Streptococcus thermophilus according to the present claims are different from those disclosed in Vaningelgem et al,   Almiron-Roig et al, and DeVuyst et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
February 26, 2021